Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20160007050 A1-Rusert et al (Hereinafter referred to as “Rusert”), does not disclose, with respect to claim 1, a method for video decoding in a decoder, comprising: receiving coded information of a current block from a coded video bitstream; determining dimension information and partition information of the current block based on the coded information, the dimension information indicating at least one of a height, a width, and a size of the current block, the coded information indicating a binary tree (BT) depth of a coding unit (CU) partition of the current block: determining a partition mode of the current block as one of an intra sub-partition (ISP) mode and a coding unit partition based on the dimension information and the partition information of the current block, wherein the determining the partition mode of the current block comprises determining whether the partition mode is not the ISP mode based on (i) the height or the width of the current block compared to a first value and the BT depth, or (ii) the height or the width of the current block compared to a second value, the size of the current block compared to a third value, and the BT depth, wherein the first value is equal to 8 pixels for a 2xN ISP partition, and 4 pixels for a lxN ISP partition, the second value is 8 pixels, and the third value is 32 luma samples: and decoding the current block based on the determined partition mode of the current block.as claimed.  Rather, Rusert discloses a method for video decoding in a decoder (Fig 5, decoder), comprising receiving coded information of a current block from a 
Accordingly, claims 3-11, 13-20 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487